Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated February 8, 2022, claims 1-20
are active in this application.

Information Disclosure

4.	The IDS filed February 8, 2022 through February 14, 2022 have been considered.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the switching layer is characterized by a nominal thickness and is characterized by thickness variation within a range of 2% to 20%, wherein the switching layer is characterized by a lateral width and is characterized by a lateral variation with a range of 5% to 20%; the particle donor layer is disposed upon and in contact with the switching layer; further wherein: a native characteristic of a first of the plurality of two-terminal resistive switching devices and of a second of the plurality of two-terminal resistive switching devices is characterized by a correlation coefficient within a range of -0.1 to 0.1.

Any comments considered necessary by applicant must be submitted no

                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 2, 2022